NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 PEDRO BALDOVINOS,                               No. 15-16537

                  Petitioner-Appellant,          D.C. No. 1:13-cv-00806-SKO

   v.
                                                 MEMORANDUM*
 PAUL COPENHAVER,

                  Respondent-Appellee.

                    Appeal from the United States District Court
                        for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding**

                            Submitted March 8, 2017***

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Pedro Baldovinos appeals pro se from the district court’s judgment denying

his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28 U.S.C.

§ 1291. We review the denial of a section 2241 petition de novo, see Tablada v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
              The parties consented to proceed before a magistrate judge.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and we affirm.

       Baldovinos challenges the finding of the disciplinary hearing officer

(“DHO”) that he committed riot-like conduct and contends that the disciplinary

proceedings violated his right to due process. The record reflects that Baldovinos’s

disciplinary hearing comported with due process and “some evidence” supports the

DHO’s findings. See Superintendent v. Hill, 472 U.S. 445, 455 (1985)

(requirements of due process are satisfied if “some evidence” supports disciplinary

decision); Wolff v. McDonnell, 418 U.S. 539, 563-71 (1974) (setting forth due

process requirements for prison disciplinary proceedings). We reject Baldovinos’s

claim that the DHO, a Bureau of Prisons employee, lacked authority to impose

disciplinary sanctions against him for conduct that occurred at a contract facility.

See 28 C.F.R. § 541.10(a) (2007). Finally, we reject Baldovinos’s double jeopardy

claims. See United States v. Brown, 59 F.3d 102, 104-05 (9th Cir. 1995) (“the

prohibition against double jeopardy does not bar criminal prosecution for conduct

that has been the subject of prison disciplinary sanctions,” and loss of good

conduct time does not constitute punishment for double jeopardy purposes).

      We decline to consider Baldovinos’s claim, raised for the first time on

appeal, that he is actually innocent of his 2010 criminal convictions in the Western

                                          2                                     15-16537
District of Texas. See Taniguchi v. Schultz, 303 F.3d 950, 959 (9th Cir. 2002).

      AFFIRMED.




                                         3                                  15-16537